UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4661


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ORBIN ADALI MENDOZA-ARGUETA,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cr-00286-JKB-1)


Submitted:   February 13, 2017            Decided:   July 13, 2017


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


A.D. Martin, LAW OFFICE OF ANTHONY D. MARTIN, Greenbelt,
Maryland, for Appellant. Michael Clayton Hanlon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In accordance with a written plea agreement, Orbin Adali

Mendoza-Argueta (Mendoza) pled guilty to possession of firearms

by an alien illegally and unlawfully in the United States, 18

U.S.C. § 922(g)(5) (2012).               He was sentenced to 42 months in

prison.     Mendoza now appeals.               His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), claiming

that the sentence is unreasonable.                 Mendoza has filed a pro se

supplemental brief challenging both his conviction and sentence.

The   United    States     moves    to   dismiss    the    appeal      based   upon   a

waiver-of-appellate-rights           provision      in    the     plea      agreement.

Mendoza opposes the motion.              We grant the motion to dismiss the

appeal.

                                           I

      We review de novo the validity of an appeal waiver.                      United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).                           Where

the Government seeks to enforce an appeal waiver and did not

breach its obligations under the plea agreement, we will enforce

the   waiver    if   the   record    establishes      that      (1)   the    defendant

knowingly      and   intelligently       waived    his    right   to     appeal,   and

(2) the issues raised on appeal fall within the scope of the

waiver.     United States v. Blick, 408 F.3d 162, 168-69 (4th Cir.

2005).



                                           2
                                        A

       To determine whether a waiver is knowing and intelligent,

we examine “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”       United States v. General, 278 F.3d 389, 400

(4th   Cir.   2002)    (internal     quotation      marks    omitted).    Other

factors to be considered are whether the waiver language in the

plea   agreement     was   “unambiguous”      and   “plainly    embodied,”    and

whether the district court fully questioned the defendant during

the Fed. R. Crim. P. 11 colloquy regarding the waiver of his

right to appeal.       Id. at 400-01; see United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.3d 165,   167-68   (4th    Cir.    1991).        Generally,   if   the

district court specifically questioned the defendant regarding

the waiver during the colloquy or the record otherwise indicates

that   the    defendant    understood       the   full   significance    of   the

waiver, the waiver is valid.         Johnson, 410 F.3d at 151.

       Mendoza’s plea agreement provided in relevant part:

       The Defendant knowingly waives all right . . . to
       appeal the Defendant’s conviction. . . . The Defendant
       . . . knowingly waive[s] all right to appeal whatever
       sentence is imposed (including the right to appeal any
       issues that relate to the establishment of the
       advisory guidelines range, the determination of the
       defendant’s criminal history, the weighing of the
       sentencing factors, and the decision whether to impose
       and the calculation of any term of imprisonment, fine,

                                        3
     order of forfeiture, order of restitution, and term or
     condition of supervised release.

In signing the agreement, Mendoza acknowledged:

     I have read this agreement . . . and carefully
     reviewed every part of it with my attorney.         I
     understand it, and I voluntarily agree to it. . . . I
     am completely satisfied with the representation of my
     attorney.

     At the Rule 11 hearing, Mendoza advised the court that he

was 37, had the equivalent of a high school education, and was

not under the influence of any medication or alcohol.         He stated

that he was pleading guilty freely and voluntarily and that the

factual basis offered in support of the plea was accurate.             He

was entirely satisfied with his attorney’s services.               He had

read the plea agreement, which he understood, and had discussed

it with his attorney.        The court reviewed the terms of the

appellate waiver with Mendoza, who said that he understood it.

Our review of the hearing transcript discloses that the court

fully complied with Rule 11.

     We conclude that, under the totality of the circumstances,

Mendoza knowingly and voluntarily waived his right to appeal

both his conviction and sentence.

                                    B

     Under   Blick,   the   next   question   is   whether   the   issues

Mendoza seeks to raise on appeal fall within the scope of the

waiver.   We conclude that they do.       The only issues raised in



                                    4
the briefs are whether the conviction is valid and whether the

sentence is reasonable.           Those issues are clearly encompassed by

the waiver.       We therefore hold that Mendoza validly waived his

right to challenge his conviction and sentence.

                                           II

       Pursuant to Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.                               Accordingly, we

grant the motion to dismiss the appeal.                            This court requires

that   counsel     inform       Mendoza,      in        writing,      of     the    right     to

petition    the   Supreme       Court    of       the    United      States      for   further

review.     If    Mendoza       requests      that       a   petition       be     filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this    court       for      leave    to     withdraw        from

representation.       Counsel’s motion must state that a copy thereof

was served on Mendoza.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court     and      argument         would    not      aid    the

decisional process.

                                                                                    DISMISSED




                                              5